—Order, Supreme Court, New York County (Richard Lowe, III, J.), entered October 17, 1994, which denied the application to direct respondent to turn over certain autopsy records and granted the cross motion to dismiss the petition, unanimously affirmed, without costs.
The records of the autopsy performed by the Office of the New York City Chief Medical Examiner are exempt from disclosure under New York City Charter § 557 (g). Matter of Diaz v Lukash (82 NY2d 211), relied upon by petitioner, does not require such disclosure, inasmuch as the petitioner in Diaz was not seeking records from a Medical Examiner in New York City (see, Matter of Mitchell v Borakove, 225 AD2d 435, appeal dismissed 88 NY2d 919). Concur—Murphy, P. J., Rosenberger, Wallach and Nardelli, JJ.